DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the RCE and amendment filed 26 July 2022.
Claims 1-20 are pending. Claims 1 and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kraley (US 2018/0039907, published 8 February 2018) and further in view of Xu et al. (US 2014/0337719, published 13 November 2014, hereafter Xu) and further in view of Traub et al. (US 2012/0278321, published 1 November 2012, hereafter Traub) and further in view of Agarwalla et al. (US 10049270, patented 14 August 2018, hereafter Agarwalla).
As per independent claim 1, Kraley discloses a method for extracting structure among headers, comprising:
receiving a plurality of headers configured as a sequence of headers in a document (paragraph 0025: Here, a document is received and processed to identify structures, including headers/titles)
identifying a set of features for respective headers from the plurality of headers (paragraph 0025: Here, feature value pairs are extracted for each identified structure)
determining a similarity between all pairs of headers based on their features (paragraph 0018: Here, based upon the similarity between feature-value pairs, structural categories, such as title/headers, can be derived)
segmenting the headers into groups of one or more similar adjacent headers based on similarities (paragraph 0018) between adjacent headers in the reading order (Figure 5; paragraphs 0042-0044: Here, adjacent items having high degrees of similarity are combined into a single segment)
matching non-adjacent groups of similar adjacent headers based on feature similarities between headers of the groups (paragraphs 0018 and 0026-0027)
However, Kraley fails to specifically disclose:
generating a first graph representation of the plurality of headers based on the set of features identified for the respective headers, wherein respective vertices of the first graph representation correspond to the respective leaders
determining a similarity between pairs of headers from the plurality of headers based on respective features
transforming the first graph representation of the plurality of headers into a second graph representation of the plurality of headers that segments the headers into groups of one or more similar adjacent headers based on similarities between adjacent headers in the sequence of headers
matching non-adjacent groups of similar adjacent headers based on the groups of the one or more similar adjacent headers associated with the second graph representation of the plurality of headers
However, Xu, which is analogous to the claimed invention because it is directed toward classifying elements based on a graph representation, discloses:
generating a first graph representation of the plurality of contents based on the set of features identified for the respective headers, wherein respective vertices of the first graph representation correspond to the respective contents (paragraphs 0087-0090)
determining a similarity between pairs of contents from the plurality of contents based on respective features (paragraphs 0087-0090: Here, a plurality of contents of a document are classified based upon a feature analysis. A composite graph is generated for classifying the contents)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Xu with Kraley, with a reasonable expectation of success, as it would have enabled a user to classify page contents, such as headers, based upon content parameters. This would have allowed a user to access and view related document contents. 
Further, Traub, which is analogous to the claimed invention because it is directed toward generating a visualization of graph data, discloses:
transforming the first graph representation of the plurality of contents into a second graph representation of the plurality of contents that segments the contents into groups of one or more similar adjacent contents based on similarities between adjacent contents in the sequence of contents (paragraphs 0304-0306)
matching non-adjacent groups of similar adjacent contents based on the groups of the one or more similar adjacent contents associated with the second graph representation of the plurality of contents (paragraphs 0318-0320)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Traub with Kraley, with a reasonable expectation of success, as it would have enabled a user to generate a visualization from the graph. This would have enabled a user to further clarify their view of the data. This would have allowed a user to customize their display of contents based upon their needs.
Finally, Kraley fails to specifically disclose wherein the set of features include at least a set of typographic features related to typographic characteristics. However, Agarwalla, which is analogous to the claimed invention because it is directed toward using visual features to identify related sections, discloses wherein the set of features include at least a set of typographic features related to typographic characteristics (column 21, lines 9-30: Here, it is determined that typographic characteristics, such as font size, fonts, textual color, are identified and compared to unify similar sections). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Agarwalla, with a reasonable expectation of success, as it would have allowed a user to group sections based upon visual characteristics. This would have allowed for grouping visually similar sections together in order to provide a more robust and accurate grouping of sections.
As per dependent claim 2, Kraley discloses wherein the matching of non-adjacent groups of similar adjacent headers is based on similarities between the last headers in one group and the first headers in another group (Figure 5: Here, the list elements feature-value pairs are compared and merged into a single list element).
As per dependent claim 3, Kraley discloses wherein the headers are segmented into groups of one or more similar adjacent headers based on zero crossings of a second derivative of adjacent heading similarities along the sequence of headers (Figure 5: Here, all of the segments are categorized based upon feature-value pairs and document location such that zero crossings occur).
As per dependent claim 8, Kraley discloses wherein the features include typography characteristics (paragraph 0009). Kraley fails to specifically disclose wherein the set of typography features include one or more font features. However, Agarwalla, which is analogous to the claimed invention because it is directed toward using visual features to identify related sections, discloses wherein the set of features include at least a set of typographic features related to typographic characteristics (column 21, lines 9-30: Here, it is determined that typographic characteristics, such as font size, fonts, textual color, are identified and compared to unify similar sections). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Agarwalla, with a reasonable expectation of success, as it would have allowed a user to group sections based upon visual characteristics. This would have allowed for grouping visually similar sections together in order to provide a more robust and accurate grouping of sections.
As per dependent claim 9, Kraley discloses wherein the set of features include at least two or more of font family, font size, italic, bold, underline, space above, space left, space left first line, and justification (paragraphs 0009 and 0013).
As per dependent claim 10, Kraley discloses wherein the set of features include a set of orthography features related to orthography characteristics (Figure 3, item 266).
As per dependent claim 11, Kraley discloses wherein the set of features include one or more page layout features related to a page layout for the document (paragraph 0012).
As per dependent claim 12, Kraley discloses wherein determining a similarity between pairs of headers includes comparing marks of the headers (Figure 3).
As per dependent claim 13, Kraley discloses wherein determining a similarity between the pairs of headers includes determining whether marks of the headers are derived from a same template (paragraph 0016: Here, a predictive model provides a template for identifying segment categories).
As per dependent claim 14, Kraley discloses wherein determining a similarity between pairs of headers includes determining whether marks of the headers are in sequence from the header that is first in the reading order to the header that is later in the reading order (Figure 2: Here, the segments are extracted in a reading order).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kraley, Xu, Traub, and Agarwalla and further in view of Fan (US 7672022, patented 2 March 2010).
As per dependent claim 4, Kraley, Xu, Traub, and Agarwalla disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Kraley fails to specifically disclose wherein the adjacent heading similarities are smoothed for the second derivative is performed. However, Fan, which is analogous to the claimed invention because it is directed toward comparing characteristics of adjacent elements, discloses wherein the adjacent heading similarities are smoothed for the second derivative is performed (Figures 13-14). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Fan with Kraley, with a reasonable expectation of success, as it would have enabled for removal of noise contents prior to performing comparisons. This would have enabled a user to perform comparison on a clean set of data, thereby resulting in more accurate matching.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kraley, Xu, Traub, Agarwalla, and Fan and further in view of Rother et al. (US 2011/0216975, published 8 September 2011, hereafter Rother).
As per dependent claim 5, Kraley, Xu, Traub, Agarwalla, and Fan disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Kraley fails to specifically disclose wherein the smoothing includes convolution with a smoothing kernel. However, Rother, which is analogous to the claimed invention because it is directed toward processing images to perform image segmentation, discloses wherein the smoothing includes convolution with a smoothing kernel (Figure 5; paragraph 0036). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the Rother with Kraley-Fan, with a reasonable expectation of success, as it would have allowed for optimization of the image. This would have allowed for a higher quality image for performing segmentation, thereby improving the accuracy of segmentation and matching.

Claims 6-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kraley, Xu, Traub, and Agarwalla and further in view of Cai et al. (VIPS: a Vision-based Page Segmentation Algorithm, 1 November 2003, hereafter Cai).
As per dependent claim 6, Kraley, Xu, Traub, and Agarwalla disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Kraley fails to specifically disclose cutting any headers that cross one another, resulting in only non-crossing headers. However, Cai, which is analogous to the claimed invention because it is directed toward segmenting image data, discloses cutting any headers that cross one another, resulting in only non-crossing headers (Sections 3-4: Here, a multiple pass segmentation algorithm combines and divides segments. Previously combined segments may be cut/divided to provide a higher level of granularity in order to reach a higher degree of coherence). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cai with Kraley, with a reasonable expectation of success, as it would have provided for more coherent combining of elements. This would have provided a user with a more accurately segmented document based upon coherence between combined segments.
As per dependent claim 7, Kraley, Xu, Traub, and Agarwalla disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Kraley fails to specifically disclose wherein the matched non-adjacent groups of similar adjacent headers form sequences and the matching includes maximizing a document-wide sum of similarities between adjacent headers within each sequence. However, Cai discloses wherein the matched non-adjacent groups of similar adjacent headers form sequences and the matching includes maximizing a document-wide sum of similarities between adjacent headers within each sequence (Sections 3-4). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cai with Kraley, with a reasonable expectation of success, as it would have provided for more coherent combining of elements. This would have provided a user with a more accurately segmented document based upon coherence between combined segments.
As per independent claim 15, Kraley discloses a method for extracting structure among headers, comprising:
receiving a plurality of headers in reading order as they appear in a document (paragraph 0025: Here, a document is received and processed to identify structures, including headers/titles)
identifying a set of features for each header (paragraph 0025: Here, feature value pairs are extracted for each identified structure)
determining a similarity between all pairs of headers based on their features (paragraph 0018: Here, based upon the similarity between feature-value pairs, structural categories, such as title/headers, can be derived)
Kraley fails to specifically disclose wherein the matched non-adjacent groups of similar adjacent headers form sequences and the matching includes maximizing a document-wide sum of similarities between adjacent headers within each sequence. However, Cai discloses wherein the matched non-adjacent groups of similar adjacent headers form sequences and the matching includes maximizing a document-wide sum of similarities between adjacent headers within each sequence (Sections 3-4). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cai with Kraley, with a reasonable expectation of success, as it would have provided for more coherent combining of elements. This would have provided a user with a more accurately segmented document based upon coherence between combined segments.
Additionally, Kraley fails to specifically disclose:
generating a first graph representation of the plurality of headers based on the set of features identified for the respective headers, wherein respective vertices of the first graph representation correspond to the respective leaders
determining a similarity between pairs of headers from the plurality of headers based on respective features
transforming the first graph representation of the plurality of headers into a second graph representation of the plurality of headers that segments the headers into groups of one or more similar adjacent headers based on similarities between adjacent headers in the sequence of headers
matching non-adjacent groups of similar adjacent headers based on the groups of the one or more similar adjacent headers associated with the second graph representation of the plurality of headers
However, Xu, which is analogous to the claimed invention because it is directed toward classifying elements based on a graph representation, discloses:
generating a first graph representation of the plurality of contents based on the set of features identified for the respective headers, wherein respective vertices of the first graph representation correspond to the respective contents (paragraphs 0087-0090)
determining a similarity between pairs of contents from the plurality of contents based on respective features (paragraphs 0087-0090: Here, a plurality of contents of a document are classified based upon a feature analysis. A composite graph is generated for classifying the contents)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Xu with Kraley, with a reasonable expectation of success, as it would have enabled a user to classify page contents, such as headers, based upon content parameters. This would have allowed a user to access and view related document contents. 
Further, Traub, which is analogous to the claimed invention because it is directed toward generating a visualization of graph data, discloses:
transforming the first graph representation of the plurality of contents into a second graph representation of the plurality of contents that segments the contents into groups of one or more similar adjacent contents based on similarities between adjacent contents in the sequence of contents (paragraphs 0304-0306)
matching non-adjacent groups of similar adjacent contents based on the groups of the one or more similar adjacent contents associated with the second graph representation of the plurality of contents (paragraphs 0318-0320)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Traub with Kraley, with a reasonable expectation of success, as it would have enabled a user to generate a visualization from the graph. This would have enabled a user to further clarify their view of the data. This would have allowed a user to customize their display of contents based upon their needs. 
Additionally, Kraley fails to specifically disclose wherein the set of features include at least a set of typographic features related to typographic characteristics. However, Agarwalla, which is analogous to the claimed invention because it is directed toward using visual features to identify related sections, discloses wherein the set of features include at least a set of typographic features related to typographic characteristics (column 21, lines 9-30: Here, it is determined that typographic characteristics, such as font size, fonts, textual color, are identified and compared to unify similar sections). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Agarwalla, with a reasonable expectation of success, as it would have allowed a user to group sections based upon visual characteristics. This would have allowed for grouping visually similar sections together in order to provide a more robust and accurate grouping of sections.
With respect to claim 16, the applicant discloses the limitations substantially similar to those in claim 8. Claim 16 is similarly rejected.
With respect to claim 17, the applicant discloses the limitations substantially similar to those in claim 10. Claim 17 is similarly rejected.
With respect to claim 18, the applicant discloses the limitations substantially similar to those in claim 11. Claim 18 is similarly rejected.
With respect to claim 19, the applicant discloses the limitations substantially similar to those in claim 13. Claim 19 is similarly rejected.
With respect to claim 20, the applicant discloses the limitations substantially similar to those in claim 14. Claim 20 is similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kraley, Xu, Traub, and Agarwalla.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144